Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter.
The claim 1 and 7 would be allowable if the claims include the limitation “…wherein said weight is determined by a ratio of each of said lost time periods of each of said lost buoys, each of said lost time periods being divided by the sum of all of said lost time periods determined from all of said lost buoys”. 
Alternatively, both dependent claim 6 and 4 added into the independent claims would be allowable over the prior art of record. 
Response to the applicant’s arguments 
The primary reference to Carpenter is silent but He teaches “…when at least two of the buoys are lost, each of the at least two buoys that are lost is given a weight according to a lost time period thereof, the predetermined position is calculated according to the weights and last positions of the at least two buoys that are lost, and each of the position datasets sent by each of the at least two buoys that are lost to the unmanned aerial vehicle just before each of the lost time periods is defined as the last position”.  (See section 4-4.2, where the buoy has an active RFID tag, and where the AIS system provides a signal from 20-25 nautical miles There are several versions of AIS buoys that are marketed as “fishing net tracking buoys” or other similar names, for example, “Matsutec” (Huayang Electronic Technology, China) which provides detailed information and specification. The buoys use the AIS Class B communication protocol, and with a range of 12 NM and last for 10 days. The small size submersible buoy makes it suitable as a part of highflyer for inshore gillnets, longlines and pots, as well as for the marker buoy for Danish seines. Its use in fisheries are not well documented, but they are reported uses in gillnet and Danish seine fisheries in Norway (K. G. Aarsather, personal communication) and Iceland.

Virtual AIS ATON markers (or called eATON) can mark underwater obstacles where it is difficult or costly to install physical ATON devices (CNET, 2014). Position coordinates of the “virtual marker” are sent by an AIS transmitter installed on other locations, or by an existing shore-based AIS station as a part of AIS ATON data. The virtual marker information can be received and displayed on AIS device screens by vessels in the area, but no physical markers exist at these locations. This technology may be utilized for marking fishing gear in the future. For example, the position of a large-scale trap or weir may be “virtually” marked with longitude and latitude data so that the position of the gear is displayed on AIS devices of passing vessels. This would be especially useful for gears set permanently or for an extended period of time, e.g., several months, or years.)

    PNG
    media_image1.png
    664
    862
    media_image1.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of He with the disclosure of Carpenter since He teaches that a missing gear can be found as the gear has an embedded coded wire tag in FIG. 1.  Using satellite communication technology, the range of communication becomes global, anywhere in the ocean and on the land with satellite coverage. The signals transmitted via satellite is discrete, much like the satellite phone, though there is a cost for transmitting the signal. A GPS sensor is essential for satellite buoys so that the position of the buoy can be transmitted, along with environmental data such as water temperature. Another advantage of satellite buoy is that there is no need for a long antenna, thus reducing detection by radars of other nearby vessels.  See section 4.4.2-3.  As shown in Fig. 2 the transponder can provide a signal  (radio, cell, gps, gps radio, echo, 1-3 generation) for recovery of the lost items by tracking the GPS data over time and providing more reliable virtual markers with long. and lat. Coordinates where the gear can be recovered years later.  See section 4.2.
	The applicant states in the remarks that He does not disclose or suggest any “weights”.  See page 8 where the applicant states that the position and the weights are not disclosed in He.  In paragraph 26 of the applicant’s specification as originally filed, the applicant describes the weights. For example, a weight can be provided according to a length of period of a lost time.  A large weight is given to the lost buoy having a long time period. While a short lost time period has a small weight and the weight can be given to the ratio of each of the lost time periods of the each of the lost relative to the sum. 
    PNG
    media_image2.png
    707
    1042
    media_image2.png
    Greyscale

 	However, the office does not agree.  The NPL to He teaches weighting as in page 5 of the PDF, He teaches that some more important buoys can be provided with 1. Active RFID tags that include a high continuous power. This can ensure that the buoy can be detected for 100 meters away.  However, 2. Other less important buoys can be provided with passive RFID tags. This can be seen only within 3 meters and does not provide for any signal and is only providing a signal when it receives an excitation signal and provides no signal over the lost time until interrogated.  There is also a “ultra high” intermediate level tag visible from 6 meters. 
	Therefore, the active tags can provide the signal from 100 meters away and include a high weighting and a last position is recorded continuously over time when the device is lost.  
	The passive tags can only provide a signal from 3 meters away and have a lower importance and weighting.  The passive tags will not provide an active signal and can be found only after locating the first active tag and then interrogating the area and finding the passive tag. 
	Therefore, an individual can find the high weighed tags first as a signal is received from the them for 1 hour and then scan for the low weighted second tags later on once all of the high weighted tags are found after the first 1 hour. 
Further, the claims recite an optimization of prior art conditions which only involves routine skill in the art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190387416A1 to Carpenter et al. that was filed in 2017 (hereinafter “Carpenter”) and in view of Korean Patent Application Pub. No.: KR 2009-100941 A1 to Park that was filed on 9-24-2009 and in view of He. 
    PNG
    media_image3.png
    874
    705
    media_image3.png
    Greyscale

Carpenter discloses “…1. A buoy position monitoring method, comprising:  (see paragraph 53 where the vehicle can provide a location of the vehicle or item)
Carpenter is silent but Park teaches “…a buoy position monitoring step, wherein a plurality of buoys are put on a water surface, each of the buoys is capable of sending a detecting signal, and each of the detecting signals is sent periodically and comprises a position dataset of each of the buoys; (see detailed description that recites PCB microcontroller mounted on the main board (210) (23) receives the location information and the current time information of the buoy through the GPS receiver 19. The GPS receiver 19 receives the current position information and current time information of the buoy to be sent from the GPS satellites. Multiple micro control unit 23 determines if the location information by comparing the current position information and the position set by the setting switch (SW) of the received current position is out of the buoy over a distance from the set position of the chain provided that the disconnected buoy distress . Thus, when distress buoy microcontroller (23) sends a distress signal with the current position coordinates of the buoy through a distress signal transmitter (18) on the remote administrator side to allow it to recover the buoy as an administrator. Here, based on the current time information received by the GPS receiver 19. The microcontroller 23, the LED module 22 to the correct time, "ON (ON) / off (OFF)" light up, and create a report. The other hand, the wave height meter 14, the temperature sensor 15 and the vane 16 is to measure the wave height, temperature, wind direction of each of the current level of the sea. The microcontroller 23 is dug, temperature, wind direction, such as to receive the measurement data is recorded in the memory (17). A shock sensor 20 detects when a collision such as a ship or other object sailing and buoys, whereby the interlock operates the camera 21. Camera 21 has taken the collision scene, the microcontroller 23 is put down an image taken from the camera 21 to the data in the memory (17). The microcontroller 23 also, the battery buoy 12 data recorded in the state, and the memory 17 of the connected devices, such as periodically to the remote administrator side via the transmitter 18 Report transmitted. Remote Administrator shall identify and manage the state on the basis of the information sent from clear and groups.)
Carpenter discloses “..an unmanned aerial vehicle receiving step, wherein an unmanned aerial vehicle is disposed on an initial position,  (see claim 1--9 where the drone can determine that an item is damaged and provide a recovery of the lost or damaged item)

    PNG
    media_image4.png
    980
    815
    media_image4.png
    Greyscale
and the unmanned aerial vehicle receives the detecting signals; and (see FIG. 6e where the drone receives signals that the vehicle/item is damaged, disabled or not operating and then the uav is dispatched to retrieve using a retrieval tool or to repair it using a repair tool)
an unmanned aerial vehicle flying step,  (see FIG. 4c where the drone 420 flies to retrieve the lost or damaged item)
Carpenter discloses “…wherein when at least one of the buoys Is lost, the unmanned aerial vehicle flies to a predetermined position to get contact with the at least one buoy that is lost.  (see paragraph 23 where the drone can recover the lost item; see paragraph 22 where the device can be a buoy)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Park with the disclosure of Carpenter since Park teaches that a missing buoy can be found as when in distress or in an abnormal state the buoy having a transmitter can transmit 1. GPS location, 2. Temperature and 3. Wind direction to recovery the buoy. The signal can be received and then the device can be recovered. See Park at paragraph 1-11.The primary reference to Carpenter is silent but He teaches “…when at least two of the buoys are lost, each of the at least two buoys that are lost is given a weight according to a lost time period thereof, the predetermined position is calculated according to the weights and last positions of the at least two buoys that are lost, and each of the position datasets sent by each of the at least two buoys that are lost to the unmanned aerial vehicle just before each of the lost time periods is defined as the last position”.  (See section 4-4.2, where the buoy has an active RFID tag, and where the AIS system provides a signal from 20-25 nautical miles There are several versions of AIS buoys that are marketed as “fishing net tracking buoys” or other similar names, for example, “Matsutec” (Huayang Electronic Technology, China) which provides detailed information and specification. The buoys use the AIS Class B communication protocol, and with a range of 12 NM and last for 10 days. The small size submersible buoy makes it suitable as a part of highflyer for inshore gillnets, longlines and pots, as well as for the marker buoy for Danish seines. Its use in fisheries are not well documented, but they are reported uses in gillnet and Danish seine fisheries in Norway (K. G. Aarsather, personal communication) and Iceland.

Virtual AIS ATON markers (or called eATON) can mark underwater obstacles where it is difficult or costly to install physical ATON devices (CNET, 2014). Position coordinates of the “virtual marker” are sent by an AIS transmitter installed on other locations, or by an existing shore-based AIS station as a part of AIS ATON data. The virtual marker information can be received and displayed on AIS device screens by vessels in the area, but no physical markers exist at these locations. This technology may be utilized for marking fishing gear in the future. For example, the position of a large-scale trap or weir may be “virtually” marked with longitude and latitude data so that the position of the gear is displayed on AIS devices of passing vessels. This would be especially useful for gears set permanently or for an extended period of time, e.g., several months, or years.)

    PNG
    media_image1.png
    664
    862
    media_image1.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of He with the disclosure of Carpenter since He teaches that a missing gear can be found as the gear has an embedded coded wire tag in FIG. 1.  Using satellite communication technology, the range of communication becomes global, anywhere in the ocean and on the land with satellite coverage. The signals transmitted via satellite is discrete, much like the satellite phone, though there is a cost for transmitting the signal. A GPS sensor is essential for satellite buoys so that the position of the buoy can be transmitted, along with environmental data such as water temperature. Another advantage of satellite buoy is that there is no need for a long antenna, thus reducing detection by radars of other nearby vessels.  See section 4.4.2-3.  As shown in Fig. 2 the transponder can provide a signal  (radio, cell, gps, gps radio, echo, 1-3 generation) for recovery of the lost items by tracking the GPS data over time and providing more reliable virtual markers with long. and lat. Coordinates where the gear can be recovered years later.  See section 4.2.


Claim 2 is cancelled. 

Claims 3-4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190387416A1 to Carpenter et al. that was filed in 2017 (hereinafter “Carpenter”) and in view of Korean Patent Application Pub. No.: KR 2009-100941 A1 to Park that was filed on 9-24-2009 and in further in view of NPL, HE, Pingguo, Technologies for the Marking of Fishing Gear to Identify Gear Components Entangled on Marine Animals and To reduce abandoned, lost or otherwise discarded fishing gear, Marine Pollution Bulletin, Volume 129, Issue 1, April 2018, Pages 253-261 (https://www.sciencedirect.com/science/article/pii/S0025326X18301218)(hereinafter “HE”). 
  
The primary reference to Carpenter is silent but Park teaches “…3. The buoy position monitoring method of claim 1, wherein, in the unmanned aerial vehicle flying step, as the unmanned aerial vehicle arrives the
predetermined position, a plurality of requesting signals are sent to the at least two buoys that are lost, and each of the at least two buoys that are lost sends a feedback signal with a plurality of stored position datasets detected during the lost time (see detailed description that recites PCB microcontroller mounted on the main board (210) (23) receives the location information and the current time information of the buoy through the GPS receiver 19. The GPS receiver 19 receives the current position information and current time information of the buoy to be sent from the GPS satellites. Multiple micro control unit 23 determines if the location information by comparing the current position information and the position set by the setting switch (SW) of the received current position is out of the buoy over a distance from the set position of the chain provided that the disconnected buoy distress . Thus, when distress buoy microcontroller (23) sends a distress signal with the current position coordinates of the buoy through a distress signal transmitter (18) on the remote administrator side to allow it to recover the buoy as an administrator. Here, based on the current time information received by the GPS receiver 19. The microcontroller 23, the LED module 22 to the correct time, "ON (ON) / off (OFF)" light up, and create a report. The other hand, the wave height meter 14, the temperature sensor 15 and the vane 16 is to measure the wave height, temperature, wind direction of each of the current level of the sea. The microcontroller 23 is dug, temperature, wind direction, such as to receive the measurement data is recorded in the memory (17). A shock sensor 20 detects when a collision such as a ship or other object sailing and buoys, whereby the interlock operates the camera 21. Camera 21 has taken the collision scene, the microcontroller 23 is put down an image taken from the camera 21 to the data in the memory (17). The microcontroller 23 also, the battery buoy 12 data recorded in the state, and the memory 17 of the connected devices, such as periodically to the remote administrator side via the transmitter 18 Report transmitted. Remote Administrator shall identify and manage the state on the basis of the information sent from clear and groups.)
Carpenter discloses “period to the unmanned aerial vehicle after receiving the requesting signal”. (see FIG. 6e where the drone receives signals that the vehicle/item is damaged, disabled or not operating and then the uav is dispatched to retrieve using a retrieval tool or to repair it using a repair tool)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Park with the disclosure of Carpenter since Park teaches that a missing buoy can be found as when in distress or in an abnormal state the buoy having a transmitter can transmit 1. GPS location, 2. Temperature and 3. Wind direction to recovery the buoy. The signal can be received and then the device can be recovered. See Park at paragraph 1-11.

Carpenter discloses “4. The buoy position monitoring method of claim 3, wherein, in the unmanned aerial vehicle flying step, after the unmanned aerial vehicle  (see FIG. 6e where the drone receives signals that the vehicle/item is damaged, disabled or not operating and then the uav is dispatched to retrieve using a retrieval tool or to repair it using a repair tool)
The primary reference to Carpenter is silent but He teaches “..receives the stored position datasets detected during the lost time periods from the at least two buoys that are lost, the predetermined position is recalculated as long as at least another one of the buoys is lost”. (see detailed description that recites PCB microcontroller mounted on the main board (210) (23) receives the location information and the current time information of the buoy through the GPS receiver 19. The GPS receiver 19 receives the current position information and current time information of the buoy to be sent from the GPS satellites. Multiple micro control unit 23 determines if the location information by comparing the current position information and the position set by the setting switch (SW) of the received current position is out of the buoy over a distance from the set position of the chain provided that the disconnected buoy distress . Thus, when distress buoy microcontroller (23) sends a distress signal with the current position coordinates of the buoy through a distress signal transmitter (18) on the remote administrator side to allow it to recover the buoy as an administrator. Here, based on the current time information received by the GPS receiver 19. The microcontroller 23, the LED module 22 to the correct time, "ON (ON) / off (OFF)" light up, and create a report. The other hand, the wave height meter 14, the temperature sensor 15 and the vane 16 is to measure the wave height, temperature, wind direction of each of the current level of the sea. The microcontroller 23 is dug, temperature, wind direction, such as to receive the measurement data is recorded in the memory (17). A shock sensor 20 detects when a collision such as a ship or other object sailing and buoys, whereby the interlock operates the camera 21. Camera 21 has taken the collision scene, the microcontroller 23 is put down an image taken from the camera 21 to the data in the memory (17). The microcontroller 23 also, the battery buoy 12 data recorded in the state, and the memory 17 of the connected devices, such as periodically to the remote administrator side via the transmitter 18 Report transmitted. Remote Administrator shall identify and manage the state on the basis of the information sent from clear and groups.) 
    PNG
    media_image1.png
    664
    862
    media_image1.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of He with the disclosure of Carpenter since He teaches that a missing gear can be found as the gear has an embedded coded wire tag in FIG. 1.  Using satellite communication technology, the range of communication becomes global, anywhere in the ocean and on the land with satellite coverage. The signals transmitted via satellite is discrete, much like the satellite phone, though there is a cost for transmitting the signal. A GPS sensor is essential for satellite buoys so that the position of the buoy can be transmitted, along with environmental data such as water temperature. Another advantage of satellite buoy is that there is no need for a long antenna, thus reducing detection by radars of other nearby vessels.  See section 4.4.2-3.  As shown in Fig. 2 the transponder can provide a signal  (radio, cell, gps, gps radio, echo, 1-3 generation) for recovery of the lost items by tracking the GPS data over time and providing more reliable virtual markers with long. and lat. Coordinates where the gear can be recovered years later.  See section 4.2.

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190387416A1 to Carpenter et al. that was filed in 2017 (hereinafter “Carpenter”) and in view of Korean Patent Application Pub. No.: KR 2009-100941 A1 to Park that was filed on 9-24-2009 and in view of U.S. Patent Application Pub. No.: US 2007/0222674 A1 to Tan et al. that was filed in 2006 and in view of He. 
The primary reference to Carpenter is silent but Tan teaches “…5. The buoy position monitoring method of claim 1, further comprising:
a real time positioning station calibrating step, wherein a real time positioning station is provided, and a coordinate of the real time positioning station is calibrated.  (See paragraph 69-70). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of TAN et al. with the disclosure of Carpenter since Tan et al. teaches that an asset tracking device can include position/motion data, and past trajectory data to calibrate real time position in blocks 100-106. This can use generated trustworthy past trajectory data and past position error data an output of a real time past and position errors to apply to the trajectory. This can include a trajectory the lost items by tracking the GPS data over time and recovering the asset.  See FIG. 1 and paragraph 60-70 of Tan. 


Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190387416A1 to Carpenter et al. that was filed in 2017 (hereinafter “Carpenter”) and in view of Korean Patent Application Pub. No.: KR 2009-100941 A1 to Park that was filed on 9-24-2009 and in view of U.S. Patent Application Pub. No.: US 2007/0222674A1 to Tan and in view of He. 
    PNG
    media_image5.png
    756
    831
    media_image5.png
    Greyscale

The primary reference to Carpenter is silent but the ‘674 teaches “…6. The buoy position monitoring method of claim 5, wherein, in the buoy positioning step, a GPS dataset is sent by each of the buoys to the real time positioning station, (see elements 100-107 where the GPS position is obtained and over time and is tracked and then recomputed and stored as a past trajectory and position data and then erroneous are removed and trustworthy trajectories are stored) a differential correction corresponding to each of the GPS datasets is sent by the real time positioning station to each of the buoys, and the position dataset of each of the buoys is calculated according to the GPS dataset of each of the buoys and the differential correction corresponding thereto” (see paragraph 53-63).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of TAN et al. with the disclosure of Carpenter since Tan et al. teaches that an asset tracking device can include position/motion data, and past trajectory data to calibrate real time position in blocks 100-106. This can use generated trustworthy past trajectory data and past position error data an output of a real time past and position errors to apply to the trajectory. This can include a trajectory the lost items by tracking the GPS data over time and recovering the asset.  See FIG. 1 and paragraph 60-70 of Tan. 











Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190387416A1 to Carpenter et al. that was filed in 2017 (hereinafter “Carpenter”) and in view of Korean Patent Application Pub. No.: KR 2009-100941 A1 to Park that was filed on 9-24-2009 and in view of He. 
    PNG
    media_image3.png
    874
    705
    media_image3.png
    Greyscale



Carpenter discloses “…7. A buoy position monitoring system, comprising:  (see paragraph 53 where the vehicle can provide a location of the vehicle or item) 
Carpenter is silent but Park teaches “…a plurality of buoys, each of the buoys comprising:
a detecting and communicating unit capable of sending a detecting signal, wherein the detecting signal comprises a position dataset; and (see detailed description that recites PCB microcontroller mounted on the main board (210) (23) receives the location information and the current time information of the buoy through the GPS receiver 19. The GPS receiver 19 receives the current position information and current time information of the buoy to be sent from the GPS satellites. Multiple micro control unit 23 determines if the location information by comparing the current position information and the position set by the setting switch (SW) of the received current position is out of the buoy over a distance from the set position of the chain provided that the disconnected buoy distress . Thus, when distress buoy microcontroller (23) sends a distress signal with the current position coordinates of the buoy through a distress signal transmitter (18) on the remote administrator side to allow it to recover the buoy as an administrator. Here, based on the current time information received by the GPS receiver 19. The microcontroller 23, the LED module 22 to the correct time, "ON (ON) / off (OFF)" light up, and create a report. The other hand, the wave height meter 14, the temperature sensor 15 and the vane 16 is to measure the wave height, temperature, wind direction of each of the current level of the sea. The microcontroller 23 is dug, temperature, wind direction, such as to receive the measurement data is recorded in the memory (17). A shock sensor 20 detects when a collision such as a ship or other object sailing and buoys, whereby the interlock operates the camera 21. Camera 21 has taken the collision scene, the microcontroller 23 is put down an image taken from the camera 21 to the data in the memory (17). The microcontroller 23 also, the battery buoy 12 data recorded in the state, and the memory 17 of the connected devices, such as periodically to the remote administrator side via the transmitter 18 Report transmitted. Remote Administrator shall identify and manage the state on the basis of the information sent from clear and groups.)
Carpenter discloses “..an unmanned aerial vehicle, comprising a communicating unit signally connected to the detecting and communicating unit, wherein the communicating unit receives the detecting signals; ,  (see claim 1--9 where the drone can determine that an item is damaged and provide a recovery of the lost or damaged item)

    PNG
    media_image4.png
    980
    815
    media_image4.png
    Greyscale

wherein when at least one of the buoys is lost, the unmanned aerial vehicle flies to a predetermined position to get contact with the at least one buoy that is lost. (see FIG. 6e where the drone receives signals that the vehicle/item is damaged, disabled or not operating and then the uav is dispatched to retrieve using a retrieval tool or to repair it using a repair tool) (see FIG. 4c where the drone 420 flies to retrieve the lost or damaged item) (see paragraph 23 where the drone can recover the lost item; see paragraph 22 where the device can be a buoy)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Park with the disclosure of Carpenter since Park teaches that a missing buoy can be found as when in distress or in an abnormal state the buoy having a transmitter can transmit 1. GPS location, 2. Temperature and 3. Wind direction to recovery the buoy. The signal can be received and then the device can be recovered. See Park at paragraph 1-11.
The primary reference to Carpenter is silent but He teaches “…when at least two of the buoys are lost, each of the at least two buoys that are lost is given a weight according to a lost time period thereof, the predetermined position is calculated according to the weights and last positions of the at least two buoys that are lost, and each of the position datasets sent by each of the at least two buoys that are lost to the unmanned aerial vehicle just before each of the lost time periods is defined as the last position”.  (See section 4-4.2, where the buoy has an active RFID tag, and where the AIS system provides a signal from 20-25 nautical miles There are several versions of AIS buoys that are marketed as “fishing net tracking buoys” or other similar names, for example, “Matsutec” (Huayang Electronic Technology, China) which provides detailed information and specification. The buoys use the AIS Class B communication protocol, and with a range of 12 NM and last for 10 days. The small size submersible buoy makes it suitable as a part of highflyer for inshore gillnets, longlines and pots, as well as for the marker buoy for Danish seines. Its use in fisheries are not well documented, but they are reported uses in gillnet and Danish seine fisheries in Norway (K. G. Aarsather, personal communication) and Iceland.

Virtual AIS ATON markers (or called eATON) can mark underwater obstacles where it is difficult or costly to install physical ATON devices (CNET, 2014). Position coordinates of the “virtual marker” are sent by an AIS transmitter installed on other locations, or by an existing shore-based AIS station as a part of AIS ATON data. The virtual marker information can be received and displayed on AIS device screens by vessels in the area, but no physical markers exist at these locations. This technology may be utilized for marking fishing gear in the future. For example, the position of a large-scale trap or weir may be “virtually” marked with longitude and latitude data so that the position of the gear is displayed on AIS devices of passing vessels. This would be especially useful for gears set permanently or for an extended period of time, e.g., several months, or years.)

    PNG
    media_image1.png
    664
    862
    media_image1.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of He with the disclosure of Carpenter since He teaches that a missing gear can be found as the gear has an embedded coded wire tag in FIG. 1.  Using satellite communication technology, the range of communication becomes global, anywhere in the ocean and on the land with satellite coverage. The signals transmitted via satellite is discrete, much like the satellite phone, though there is a cost for transmitting the signal. A GPS sensor is essential for satellite buoys so that the position of the buoy can be transmitted, along with environmental data such as water temperature. Another advantage of satellite buoy is that there is no need for a long antenna, thus reducing detection by radars of other nearby vessels.  See section 4.4.2-3.  As shown in Fig. 2 the transponder can provide a signal  (radio, cell, gps, gps radio, echo, 1-3 generation) for recovery of the lost items by tracking the GPS data over time and providing more reliable virtual markers with long. and lat. Coordinates where the gear can be recovered years later.  See section 4.2.


Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190387416A1 to Carpenter et al. that was filed in 2017 (hereinafter “Carpenter”) and in view of Korean Patent Application Pub. No.: KR 2009-100941 A1 to Park that was filed on 9-24-2009 and in further in view of NPL, HE, Pingguo, Technologies for the Marking of Fishing Gear to Identify Gear Components Entangled on Marine Animals and To reduce abandoned, lost or otherwise discarded fishing gear, Marine Pollution Bulletin, Volume 129, Issue 1, April 2018, Pages 253-261 (https://www.sciencedirect.com/science/article/pii/S0025326X18301218)(hereinafter “HE”). 

The primary reference to Carpenter is silent but He teaches “…8. The buoy position monitoring system of claim 7, further comprising:
a real time positioning station signally connected to the buoys, wherein a GPS dataset is sent by each of the buoys to the real time positioning station, and a differential correction corresponding to each of the GPS datasets is sent by the real time positioning station to each of the buoys;
wherein the position dataset of each of the buoys is calculated according to the GPS dataset of each of the buoys and the differential correction corresponding thereto. (See section 4-4.2, where the buoy has an active RFID tag, and where the AIS system provides a signal from 20-25 nautical miles There are several versions of AIS buoys that are marketed as “fishing net tracking buoys” or other similar names, for example, “Matsutec” (Huayang Electronic Technology, China) which provides detailed information and specification. The buoys use the AIS Class B communication protocol, and with a range of 12 NM and last for 10 days. The small size submersible buoy makes it suitable as a part of highflyer for inshore gillnets, longlines and pots, as well as for the marker buoy for Danish seines. Its use in fisheries are not well documented, but they are reported uses in gillnet and Danish seine fisheries in Norway (K. G. Aarsather, personal communication) and Iceland.

Virtual AIS ATON markers (or called eATON) can mark underwater obstacles where it is difficult or costly to install physical ATON devices (CNET, 2014). Position coordinates of the “virtual marker” are sent by an AIS transmitter installed on other locations, or by an existing shore-based AIS station as a part of AIS ATON data. The virtual marker information can be received and displayed on AIS device screens by vessels in the area, but no physical markers exist at these locations. This technology may be utilized for marking fishing gear in the future. For example, the position of a large-scale trap or weir may be “virtually” marked with longitude and latitude data so that the position of the gear is displayed on AIS devices of passing vessels. This would be especially useful for gears set permanently or for an extended period of time, e.g., several months, or years.) 
    PNG
    media_image1.png
    664
    862
    media_image1.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of He with the disclosure of Carpenter since He teaches that a missing gear can be found as the gear has an embedded coded wire tag in FIG. 1.  Using satellite communication technology, the range of communication becomes global, anywhere in the ocean and on the land with satellite coverage. The signals transmitted via satellite is discrete, much like the satellite phone, though there is a cost for transmitting the signal. A GPS sensor is essential for satellite buoys so that the position of the buoy can be transmitted, along with environmental data such as water temperature. Another advantage of satellite buoy is that there is no need for a long antenna, thus reducing detection by radars of other nearby vessels.  See section 4.4.2-3.  As shown in Fig. 2 the transponder can provide a signal  (radio, cell, gps, gps radio, echo, 1-3 generation) for recovery of the lost items by tracking the GPS data over time and providing more reliable virtual markers with long. and lat. Coordinates where the gear can be recovered years later.  See section 4.2.

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190387416A1 to Carpenter et al. that was filed in 2017 (hereinafter “Carpenter”) and in view of Korean Patent Application Pub. No.: KR 2009-100941 A1 to Park that was filed on 9-24-2009 and in view of U.S. Patent Application Pub. No.: US 2007/0222674A1 to Tan and in view of He.
The primary reference to Carpenter is silent but Park teaches “…9. The buoy position monitoring system of claim 8, wherein each of the detecting and communicating unit comprises: (see detailed description that recites PCB microcontroller mounted on the main board (210) (23) receives the location information and the current time information of the buoy through the GPS receiver 19. The GPS receiver 19 receives the current position information and current time information of the buoy to be sent from the GPS satellites. Multiple micro control unit 23 determines if the location information by comparing the current position information and the position set by the setting switch (SW) of the received current position is out of the buoy over a distance from the set position of the chain provided that the disconnected buoy distress . Thus, when distress buoy microcontroller (23) sends a distress signal with the current position coordinates of the buoy through a distress signal transmitter (18) on the remote administrator side to allow it to recover the buoy as an administrator. Here, based on the current time information received by the GPS receiver 19. The microcontroller 23, the LED module 22 to the correct time, "ON (ON) / off (OFF)" light up, and create a report. The other hand, the wave height meter 14, the temperature sensor 15 and the vane 16 is to measure the wave height, temperature, wind direction of each of the current level of the sea. The microcontroller 23 is dug, temperature, wind direction, such as to receive the measurement data is recorded in the memory (17). A shock sensor 20 detects when a collision such as a ship or other object sailing and buoys, whereby the interlock operates the camera 21. Camera 21 has taken the collision scene, the microcontroller 23 is put down an image taken from the camera 21 to the data in the memory (17). The microcontroller 23 also, the battery buoy 12 data recorded in the state, and the memory 17 of the connected devices, such as periodically to the remote administrator side via the transmitter 18 Report transmitted. Remote Administrator shall identify and manage the state on the basis of the information sent from clear and groups.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of TAN et al. with the disclosure of Carpenter since Tan et al. teaches that an asset tracking device can include position/motion data, and past trajectory data to calibrate real time position in blocks 100-106. This can use generated trustworthy past trajectory data and past position error data an output of a real time past and position errors to apply to the trajectory. This can include a trajectory the lost items by tracking the GPS data over time and recovering the asset.  See FIG. 1 and paragraph 60-70 of Tan. 

The primary reference to Carpenter is silent but the ‘674 teaches “…a position detecting module configured to obtain the GPS dataset, the position detecting module signally connected to the real time positioning station, the position detecting module calculating the position dataset according to the GPS dataset and the differential correction corresponding thereto; and
 
a LoRa transmitting module signally connected to the position detecting module and configured to send the detecting signal. (see elements 100-107 where the GPS position is obtained and over time and is tracked and then recomputed and stored as a past trajectory and position data and then erroneous are removed and trustworthy trajectories are stored)  (see paragraph 53-63).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Park with the disclosure of Carpenter since Park teaches that a missing buoy can be found as when in distress or in an abnormal state the buoy having a transmitter can transmit 1. GPS location, 2. Temperature and 3. Wind direction to recovery the buoy. The signal can be received and then the device can be recovered. See Park at paragraph 1-11.

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190387416A1 to Carpenter et al. that was filed in 2017 (hereinafter “Carpenter”) and in view of Korean Patent Application Pub. No.: KR 2009-100941 A1 to Park that was filed on 9-24-2009 and in further in view of U.S. Patent No.: 11,112,395B2 to Pariseau and in view of Korean Patent Application Pub. No.: KR101801033B1 and in view of He. 

Carpenter discloses “…10. The buoy position monitoring system of claim 9, wherein each of the detecting and communicating unit further comprises: (see claims 1-10)
The primary reference to Carpenter is silent but the ‘033 teaches “…a water quality monitoring and detecting module configured to provide a water dataset and signally connected to the LoRa transmitting module;” (see abstract and claim 10)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the ‘033 with the disclosure of Carpenter since the 033 teaches that an asset tracking device can include water information and a real time monitoring for measure a water quality. Communication is established between the object Internet water quality sensor 20A, the object internet holder 20B, and the transmission / reception unit 31 of the object internet book 20C and the management device 10.  For example, the water can be determined as a fresh water or salt water and relayed back to the station in an automated manner.  See FIG. 1 and paragraph 1-15 of the ‘033.

Carpenter discloses “a weather monitoring and detecting module configured to provide a weather dataset and signally connected to the LoRa transmitting module; and  (see claim 9 where the device can provide weather conditions)” 
Pariseau teaches “…an air quality monitoring and detecting module configured to provide an air dataset and signally connected to the LoRa transmitting module;
wherein each of the detecting signals comprises the water dataset, the weather dataset and the air dataset”. (see claims 1-7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Pariseau et al. with the disclosure of Carpenter since Pariseau et al. teaches that an air quality data can provide an indication of changing conditions in an area to provide an alert to avoid certain areas.     See claims 1-7 and the abstract. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668